                                                                                                                IJIAA'
                                                                                                                     I'
                                                                                                                      .ï.
                                                                                                                        D kD AA AAQ .L;= izvku i = = =.L%A
        Case 2:20-cv-14143-RLR Document 1 m
                                    SoniheEntered  on
                                            D ie 'ctofFLSD
                                                      m uridaDocket 05/11/2020 Page 1 of 4
                                                                                                           CueM bœ:it195jö.
                                                                                                                          -5ltAt;tl& .k)-tgztlsull


                                                S6T3 krpqà-1-1.S 79* -10 q1q1                     .        ''   .
    '                       DQ t '5?-,
                                     :                                                     '' ''                                                                            .
                                                                                                                                                                                PkovfD
                                                                                                                                                                                     .ED TO'' ''
                                                                                                                                                                '                centurk.
                                                                                                                                                                                        c.l.
                                                                                                                                                                                                                    '    '
                                                                                                                                                                                 :
                                                                                                                                                                                gAï'28 2220
                                                                                                                                                                                                                '
                                                                                                                                                                                '. ' .
                                                                                                                                                                    .
                                                                                                                                                                FOR MXLING
            J% .laosxto,l                                                                                                                                       RECEIVED BY
            7J41 tlcsq cu13 ''g-isl-!55b                                                                            ,
                                                                                                                                                                                   FILED By H'
                                                                                                                                                                                             b-P                                           -         c.c .
                        l                           ,



                                                                                                  Deeende s)                                                                                                MAt 11 2022                                              '.
                                                                                                                                                                                                            ANGELA E.NOBLE                                            '
                                                                                                                                                                                      .
                                                                                                                                                                                                           CLERK U S DISI CX
                                                                                                                                                                                                           s.D.oFF'
                                                                                                                                                                                                                  LA.-w.Ra!                                          j.

                                                                                                                             T              OFDOW

                      1k       lnkzt 99
                                     -      ohih'
                                                koL     .   yqmse e:(
                                                                -    se- lnv,tHie ,.
                                                                                      .
                                                                                      aboveo ledcaoea  .                    - -- .   -       .-                                                             .
                                                                                                                                                                                                                    .                       ,,.
                                                                                                                                                                                                                                                         .


                    50,               - 'ï rg r.,1.ïuz-$ q.1%-5ôa-5.5 9û--'s.co,.q i'N .19q 1's1,055L.D
                      $)ï)A ,. '-kvly '                                                                         .

                .                            d.t
                                               .                                       ..                           G                       .                                                          j                     J              ,
                                                è 4be<                                 w
                                                                                                                                                                                  .       '.           .   . ., .        .
                                                                                                                                                                            e
             A J& ïAA,$i.g Ao çkht c- 91,u7.0 .cqcxk.
                                                                                       - elxh i,.J'Q,'U ').3-
                                                                                                            '''
                    '                                                          *'
                                                                          '       --       . .-                                                        .
                          --.                       lk..cxa ctkhlkçy'(ow llAmoirx o- k.ç                                                                                                       . .. ..
                                                                                                                                                                                                                         -

            '                           j                                   . . .jjskk:            ,
                                                                                                                                                                                                                                                                 .

            qaz-sîkiwtm êkulxrosskyow/k owlW'  gukuo
                                                 x
                                                      .
                                                      y       7m uw . zswobâ be ba* 2 orq-w
        .                                    .. .                                                                                         r1W 1                                                                                                  1       ''' G ''.'
        (atzcf*f* 1cte >
                       t.
                        'a /law%'CAGkkç'
                                       aèiah$'i
                                              'zuz- 4'
                                                     evc
                                                     v'hkrwvn *'?ousoww
                                                                     . l
                                                                       '
                                                                       ye'n.,ortz
                                                                                ,a
                                                                                 oczxlAo f.eo,-11:-'tj
                                                                                                     -ôn.               .
                    .

        Vfojryx.Wt,éGI?.U,.
                       .. tl)&...w
                                 k>-h
                                    .+.ctyvj
                                     .     ,,
                                            ?u-to,
                                                 j,
                                                  4m.ra# owx .sojLguyggvy... kjo-yyxyys: j,
                                                                                          qy
                                                                                           ryq                                                                                                         .        .   ..            .   .
                                                                                                                                                                                                                                                                              -   -



        flx bït<Q 2- 4m tw /zipctcprx wv-/y .w> 3çe         ,t
                                                             &f)f'
                                                                 Gff
                                                                   x.
                                                                    kf
                                                                     z w.  p Aj                                                                                 .

                -       -
                                         .              '
                                                             iixzk - tmw rq ,w, ijp-oyçau
                                                                              *
                                                                                   -
                                                                                          '.j
                                                                                                                                             ,    ..                .                 .
                                                                                                                                     ..                    ,.


'
        4.
         31M:pxiel 'swùl!bo Txvwh,.,l ,4o (îfowu boe ucm ezw btîq.f9thG).Also..)<sm.-
                                                    s           .
                                                                                                                                                                                                                                                                                  -
      a- dotliiiN ç.4 .eub
                         '',w''
                              .'':'''ytswxApwu.wk. LqsueG o cas,(.
                                                        ,
                                                                 70.,.i>è.fzx guxxw Nta'A. > leE6lplt-  ttt
     k * -tg 1D -t.ôc!l à 1$- 2.ltki'k ... ..s                    - bo$ là'    W       Ab             X''
                                                                                                        >
                       lk#i#bQ
                        ,                                           .. ...             .
                                                                                                                                                                                                                                                                     ' '' '

     T 4v * %0,0 4b f!e Eykitmv
                            .       '' v.u e$; o,û affo/rt- tltvrœh (vquo u -
                                                            -       - .           +-czO huw .zx e4m- t-kmï                           .                     .    '                                                            ..
                                                                                                           s

     N (.kzïon 'i4uk, uosh'cmw   ..'' .l-ut.wv to.nAM- G '  Nfq+ ..coïxaot acwhf         a 4d'p..
                                                                                                yî.c shoy                                                                                                                                 1* .           :
    '' œ                                                                                                                       .              '                         .                                                             .
                                ..       .
J               ltz;uç.33-1o3.u* w #'cteuzh wjoo r:sïxoïîbt gxa ï .yo eGu ïou W zix lpl*t6 sc
                                                                .
                                                                                                                                                                                                                                                     -       -
                                                                                  'J . ' ' .L
                                                                                            .:z                                                                                                '                                      .. ..          . .,. ,

                                                                          's cîl9&t?2,&slîCi .cibf.'''C'.
                                               .
                #      fz.
                         %t,t)'vwul'w .
                            '         #>tïïu..otyx ...o'
                                                       $.a.y>. . ('tz
                                                                    gqxyklx                                                                                                       .
                                                                                                                                                                                                   -                                  ..-.. .....
                                                                                                                                                                                                                                                     .

                                                                                                                                                   .   ,.                         .                    q;                                         .j.j
Case 2:20-cv-14143-RLR Document 1 Entered on FLSD Docket 05/11/2020 Page 2 of 4
  33-1:1.-<


                                                                                                                       r




                                                                               4                         @




  ge    g*                                          .

             1   .                              .

                                         C arv' = laefSeM 'ee
 )
 4A
                                                                                                                 ...
j.                                                                                 W                         .   --'
                                                                                                                   * ..'
f1 D,
    m tw.qtx F'                                 >ce* sxzune Jeabl1h4
                                                                   -
                                                                   &3                                        aH cory
                                                        '    .
        .
              .-< z
cfieforegch gdoc= e:ltwaam ailed1::
                                  ,
                                    $)!s'o.
                                    .
                                              cïv c ôo czxx-+ 4oh& ko,w e6 'syete.     -            -

                                                            n= elsli daM r- teal                                       (T
L am 'u7
       ''1.w @(,ïB jxoh J6YYVIU1                                                                                       '''
                                                             r                                                         .

       Br                                                              *
                                                                           .
                                                                               %               œ.

        Dmn< lqkxm B m          -       . -                      ))7 ' eof.Fil'ei
                                                                 Si
                                                                   .                       .

                                                                                                        .'
        pr- doitpedx icfFuar
        %%'s52.n -6*
                   ,7
                    a,5)-s%                                      ùaqv
                                                                    tsqkhtevxezos-
                                                                 & me ad/eaa
        Flt
          ldl B= Ntl
                   =hez                                          e.1
        nn)f'6i5'-FoFt
       .@
        .'uoneN= bœ                                              FacdM eN= bar
        Q* 1- 'toal %?i w 'sp- ,                                                       '
        S- tAo œa
            ièlocôt   fu 16:0-t153/
        City,&* ,R Code
                            Case 2:20-cv-14143-RLR Document 1 Entered on FLSD Docket 05/11/2020 Page 3 of 4

'



    =R    ' =<.      . .    ?                                     '    ,       *'    ''- -   .>-'e *-'*-'   '               '

    ..
      .    '
                     q      .       -    .   $ .   .
                      kq            $         64a
                                                .7,lAg .      '
                                                                                                                                                                             '

                                .
      '.. ..'    d'
                  L,  %%
                       & 'l'
                           .
                           -
                           .-
                           , !j,
                               ,
                               #
                               .(*19i
                                    l
                                    ! 'v
                                    :l1
                                      j'
                                       k y.k
                                       j      .                                                                                                                                                                                  *$ N
                                                                                                                                                                                                                           +. .'4-
                                                                                                                                                                                                                                 .    '' C          x
.          .-..
             ..*:- .,...
               '
               .   -       'm'ç.
                           1
                                           ss
                                                                      .
                                                                      >
                                                                      .'+,
                                                                         ..
                                                                          jj.
                                                                            ju.
                                                                              y
                                                                              j                                                              ....,o'...
                                                                                                                                                      cq'.j,..-J.
                                                                                                                                                      .         ;4q
                                                                                                                                                                ,
                                                                                                                                                                . r
                                                                                                                                                                  k
                                                                                                                                                                  . ,.
                                                                                                                                                                  lj,
                                                                                                                                                                    j
                                                                                                                                                                    qor..
                                                                                                                                                                        w.            &
                                                                                                                                                                         sjï.f(*.'.*..y.,1
                                                                                                                                                                                      .- -/
                                                                                                                                                                                          k   s1
                                                                                                                                                                                          .j....t
                                                                                                                                                                                                k   ..r
                                                                                                                                                                                                  ; ..,
                                                                                                                                                                                                , . .xosjj,z:
                                                                                                                                                                                                              .
                                                                                                                                                                                                            azj
                                                                                                                                                                                                                ..
                                                                                                                                                                                                              ws. jr.gz,.
                                                                                                                                                                                                                          ..      .
                                                                                                                                                                                                                                 kt '*T.. g j. ...y:ê.
-
'
,
.1:
  ..4
    :
    .
    5;
     A'..
     -  t!(E
           !
           ; .. ç :)p
                    (:i
                     '$-    'l .
                               -'
                                .                                                                                                                                        .
                                                                                                                                                                                                        ' ....           .
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                  ... . .
                                                                                                                                                                                                                               jjr 'l -
                                                                                                                                                                                                                                  ç     , .
                                                                                                                                                                                                                                        ' . 5   *  .
                                                                                                                                                                                                                                                   '
      .w.. -''''                                                                                                                                                     .                                               ..
                                                                                                                                                                                                               ...,q ,,;
                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                 ..J1 .
                                                                                                                                                                                                                                  u'
                                                                                                                                                                                                                                      ,-l
                                                                                                                                                                                                                                        k
                                                                                                                                                                                                                                        'il
                                                                                                                                                                                                                                        ua
.                          b 1 U                                                                                                                       '*
                                                                                                                                                        l Y N 9*'.:f* %N.
                                                                                                                                             ?.-.-*-k-.3 9-%J-'* 1 -%U-%1J'
                                                                                                                                                                          ''%
                                                                                                                                                                            '%'
                                                                                                                                                                              1'''
                                                                                                                                                                                 '.
                                                                                                                                                                                 h r'': N'''r 'v ''.
                                                                                                                                                                                                   ...       '-.'.''.'               : E
                            ) -*                                                                                                                                                 -            o'-e-        1-,        ' '
                                                                                                                                                                                                                        '2
                                                                                                                                                                                                                         '*WP'.          %2
                                                                                                                                                                                  1                        ''
                                                                                                                                                            :2'
                                                                                                                                                               .          wu      .'-* J--''*.-    ..'               '        ' .-
                                                                                                                                                                                                                     .v-'''...-
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                       '*'
                                        b36                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                   .

                                                                                         iwœDCROM'
                                                                                                 AtTATECORRECTIO
                                                                                                                                    NALINSTITUTI
                                                                                                                                               QM




                                                                                    $.:),Gïoêf0Cr;awv
                                                                                                    y
                                                                                    -loh cjo ew..ks oàc-
                                                                                    çct
                                                                                      po't
                                                                                         .'
                                                                                          h'
                                                                                           zpz l
                                                                                               hlrpza.f'cntl f
                                                                                    tk '
                                                                                       53k1b1                                   h
                                                                                                                                ftgtlv'.p
                                                                                                                                -




                                                                                                                                                 '                       .
                                                                                                                                         .

                                                         @'                         u:
                                                                                     ir-
                                                                                       yui-
                                                                                          u-,î..-s tj
                                                                                                    -u-,sa .                          1l,:
                                                                                                                                         l',Il?,-
                                                                                                                                                l1'
                                                                                                                                                  I.
                                                                                                                                                   ?.'
                                                                                                                                                     llli'
                                                                                                                                                         I''
                                                                                                                                                           lj'
                                                                                                                                                             ll,,
                                                                                                                                                                .Il''Il'                                        ,

                                                                                                                                                                                        'l'Ill.
                                                                                                                                                                                              'lll''l.
                                                                                                                                                                                                     lI                   .


     '' >'
         .-:4
                                                                                                                                     .
                                                                                                                                                                       l'
                                                                                                                                                                        ll
                                                                                                                                                                         .'
                                                                                                                                                                          l'lllllll'lll.
                                                                                                                                                                                       '
                                                                                                                                                                                       l1   .                                 .
                                                       r '-                *



                                                                                                       . .. .
                                                                                                   .            l       '                                                                         '
                                                                                                                    .                                                                                     .
                                                                                                        .                                                                                                       ' .
                                                                                                                                                                                                                  '
Case 2:20-cv-14143-RLR Document 1 Entered on FLSD Docket 05/11/2020 Page 4 of 4
